Lord, C. J.,
concurring. — It is no doubt true, as argued by counsel, that where a deed contains two descriptions, one definite *324and particular, showing the precise location of the land, and the other vague and in general terras, the former will control the latter. The reason is, such boundaries being inconsistent and irreconcilable, the uncertain must yield to the certain description. But when doubt arises as to the accuracy of the particular description, the one which is general often becomes important, and renders that clear which without it would be obscure and uncertain. These are elementary rules of construction, and only resorted to when required by the necessities of the case, and then simply to aid in ascertaining the intention of the parties from the deed itself as to the property meant to be conveyed by it. There can be no doubt as to what was meant by the “west half” of the claim in dispute.
The eastern course of the original donation claim is the meander of the Yaquina Eiver, and the “west half,” or one half of it, cannot be conveyed, by adopting the lines of the original survey, without making “east to the place of beginning” the meander of said river. The line thus described is the southern boundary, and necessarily, by the adoption of the courses and lines of the original survey, explains the direction of that line to the place of beginning to be the meander of the river. This is not only consistent with the manifest intention on the face of the deed, but it identifies both-descriptions as conveying the same land, and removes all appearance of incongruity. Besides the rule is, in taking the distance from one point to another on a navigable river, the measurement should be by its meanders, and not in a direct line.
In People v. Henderson, 40 Cal. 32, Temple, J., said: “ There seems tobe no conflict whatever in the authorities, that where a certain distance is called for from a given point on a navigable stream to another point on the stream, to be ascertained by such measurement, the measurement must be made by its meanders and not in a straight line, and the same rule prevails where distance is called for upon a traveled highway.”" There is no incongruity in the descriptions except to apply a technical rule in a case where none is needed. I therefore concur in affirming the judgment.
Strahan, J., did not sit in' this case, having been of counsel therein.